Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 16, 2011,with respect tothe financial statementsand internal control over financial reporting included in the Annual Report of Unigene Laboratories, Inc. on Form10-K for the year ended December31, 2010.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Unigene Laboratories, Inc. on Forms S-8 (File No.333-01897, effective March22, 1996, File No.333-35951, effective September19, 1997, File No.333-52376, effective December21, 2000, File No.333-85524, effective April4, 2002,File No.333-137682, effective September29, 2006, File No. 333-161364, effective August 14, 2009, and File No. 333-168850, effective August 13, 2010), Forms S-3 (File No.333-124301, effective July1, 2005, File No.333-133313, effective September13, 2006, and File No. 333-163989, effective January 8, 2010), Form S-1 (File No. 333-166850, effective July 13, 2010), and Form S-2 (File No.333-109655, effective January6, 2005). /s/ GRANT THORNTON LLP New York, New York March 16, 2011
